Exhibit 10.1

CPI Card Group Inc.

2020 Executive Retention Agreement

Personal and Confidential

 

September 11, 2019

Re:       Retention Bonus

Dear Scott Scheirman:

 

On behalf of CPI Card Group Inc. (the “Company”), I am pleased to offer you the
opportunity to receive a retention bonus if you agree to the terms and
conditions contained in this letter agreement (this “Agreement”), which shall be
effective as of the date you execute and return a copy of this Agreement (such
date, the “Effective Date”).

1.         Retention Bonus.  Subject to the terms and conditions set forth
herein, you will receive a cash lump sum payment in the amount of $710,700 (the
“Retention Bonus”) as soon as administratively feasible following the Effective
Date.  The Retention Bonus will vest and become non-forfeitable on the earlier
of March 15, 2021 or a Change in Control (the “Vesting Date) You agree that in
the event your employment with the Company terminates for any reason other than
a Qualifying Termination before the Vesting Date, you will be required to repay
to the Company within ten (10) business days of such termination 100% of the
gross amount of the Retention Bonus.  Notwithstanding anything to the contrary
contained herein, in the event of your Qualifying Termination before the Vesting
Date and if you execute and do not revoke the release described in Section
6.2(e) of the Employment Agreement, you will not be required to repay any
portion of the Retention Bonus.

2.         Definitions.  For purposes of this Agreement:

 “Annual Base Salary”,  “Annual Bonus”, “Cause”, “Disability” and “Target Bonus”
shall each have the meaning set forth in your Employment and Non-Competition
Agreement, dated September 25, 2017 (the “Employment Agreement”).

“Change in Control” shall have the meaning set forth in the Company’s current
Omnibus Incentive Plan, as amended and restated effective September 25, 2017.

“Good Reason” means any of the following, in each case, without your consent:
(i) a change in your title or any material diminution of your duties,
responsibilities or authority or the assignment of any duties or
responsibilities inconsistent with your position, in each case, compared to what
was in effect as of the Effective Date; (ii) a reduction of your Annual Base
Salary or a failure to provide you a Target Bonus opportunity for 2020 of at
least $1,066,100; (iii) a relocation of your principal office location more than
fifty (50) miles from the Company’s offices at which you are based as of the
Effective Date; (iv) you are not elected to or are removed from the Company’s
Board of Directors; or (v) any other action or inaction by the Company which
constitutes a material breach of this Agreement, the Employment Agreement or any
other





1




agreement with the Company.  Notwithstanding the foregoing, the occurrence of an
event that would otherwise constitute Good Reason will cease to be an event
constituting Good Reason upon any of the following: (x) your failure to provide
written notice to the Company within thirty (30) days of the first occurrence of
such event; or (y) correction of such occurrence by the Company within thirty
(30) days following receipt of your written notice described in (x).

“Qualifying Termination” means the termination of your employment (i) by the
Company for a reason other than Cause, (ii) by you for Good Reason, or (iii) due
to your death or Disability.

3.         Release.  As a condition to receiving the Retention Bonus, you hereby
agree to release any and all Claims (as defined below) against the Company, its
affiliates and their respective directors, officers and employees (the “Released
Parties”).  “Claims” means claims, charges or complaints for, or related to, any
breach of contract, violation of any statute or law, or tortious conduct
occurring, or based on events occurring, on or before the date of this
Amendment; provided that Claims do not include, and you are not releasing: (a)
any claims that may not be released as a matter of law, (b) any claims or rights
that arise after you sign this Agreement (including claims based on an event
occurring after the date you sign this Agreement), (c) any claims or rights with
respect to accrued compensation or benefits, (d) any claims or rights for
indemnification, advancement of defense costs or other fees and expenses and
related matters, arising as a matter of law or under the Employment Agreement,
the organizational documents of the Company or its affiliates or under any
applicable insurance policy with respect to your liability as an employee,
director, manager or officer of the Company or its affiliates; and (e) any
claims or rights under the directors and officers and other insurance policies
of the Company and its affiliates.  As additional consideration for your
agreement to release the Released Parties, the Company, on behalf of itself and
each of the Released Parties, hereby releases any and all Claims that the
Company or its subsidiaries may have against you that are known by any member of
the Board (other than you), excluding Claims described in (a) and (b) and Claims
based on fraud or illegal conduct.

4.         Employment Agreement.  For 2020 only, you hereby acknowledge and
agree that your opportunity to be paid and retain the Retention Bonus, as well
as your opportunity to participate in an executive incentive plan to be adopted
by the Company following the Effective Date with an annualized Target Bonus of
no less than $1,066,100 on an annualized basis (and that otherwise satisfies the
provisions of Section 2.3(b) of the Employment Agreement), shall satisfy the
Company’s obligations under Sections 2.3(b) and (c) of the Employment
Agreement.  Except as otherwise specifically provided herein, all terms of the
Employment Agreement remain in full force and effect.  For the avoidance of
doubt, in the event of your termination of employment, the provisions of Section
6.2 of the Employment Agreement shall apply, and your right to retain the
Retention Bonus pursuant to this Agreement shall be in addition to, and not in
lieu of, any payments or benefits to which you may be entitled under Section
6.2.

5.         Withholding Taxes. The Company may withhold from any and all amounts
payable to you hereunder such federal, state and local taxes as the Company
determines in its sole discretion may be required to be withheld pursuant to any
applicable law or regulation.

6.         No Right to Continued Employment.  Nothing in this Agreement will
confer upon you any right to continued employment with the Company (or its
subsidiaries or their respective





2




successors) or to interfere in any way with the right of the Company (or its
subsidiaries or their respective successors) to terminate your employment at any
time.

7.         Other Benefits.  The Retention Bonus is a special payment to you and
will not be taken into account in computing the amount of salary or compensation
for purposes of determining any bonus, incentive, pension, retirement, death or
other benefit under any other bonus, incentive, pension, retirement, insurance
or other employee benefit plan of the Company, unless such plan or agreement
expressly provides otherwise.

8.         Governing Law.  This Agreement will be governed by, and construed
under and in accordance with, the internal laws of the State of Colorado,
without reference to rules relating to conflicts of laws.

9.         Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

10.       Entire Agreement; Amendment.  This Agreement constitutes the entire
agreement between you and the Company with respect to the Retention Bonus and
supersedes any and all prior agreements or understandings between you and the
Company with respect to the Retention Bonus, whether written or oral.  This
Agreement may be amended or modified only by a written instrument executed by
you and the Company.

11.       Section 409A Compliance.  Although the Company does not guarantee the
tax treatment of the Retention Bonus, the intent of the parties is that the
Retention Bonus be exempt from the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended and the regulations and guidance promulgated
thereunder, and accordingly, to the maximum extent permitted, this Agreement
shall be interpreted in a manner consistent therewith.

12.       Miscellaneous.  The provisions of Sections 8.3 (Notices), 8.4
(Assignment), 8.6 Severability), 8.7 (Waivers), 8.9 (Third Parties), 8.13
(Survival), 8.14 (Legal Counsel), 8.15 (Attorneys’ Fees), and 8.16 (Headings) of
the Employment Agreement shall apply to this Agreement in the same manner as
such provisions apply to the Employment Agreement.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

 



3




This Agreement is intended to be a binding obligation on you and the
Company.  If this Agreement accurately reflects your understanding as to the
terms and conditions of the Retention Bonus, please sign, date, and return to me
one copy of this Agreement.  You should make a copy of the executed Agreement
for your records.

 

 

Very truly yours,

 

 

 

/s/ Nicholas Peters

 

 

 

Nicholas Peters

 

 

 

Chairman, CPI Card Group Inc

 

Compensation Committee of the Board of

 

Directors

 

The above terms and conditions accurately reflect our understanding regarding
the terms and conditions of the Retention Bonus, and I hereby confirm my
agreement to the same.

 

 

 

Scott Scheirman

 

NAME

 

 

 

/s/ Scott Scheirman

 

SIGNATURE

 

 

 

 

 

 

 

 

Signature Page to Agreement

